Citation Nr: 1422957	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-28 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to November 1973, from April 1976 to October 1982, and from November 1990 to February 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2010.


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied by the RO in May 2004 on the basis that the Veteran did not have a diagnosed right knee disability and there was no nexus between the claimed right knee disability and a service-connected left knee disability.

2.  Evidence received since the May 2004 rating decision is new, relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran has degenerative joint disease of the right knee that is as likely as not caused by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The May 2004 RO decision, which denied the Veteran's claim of service connection for a right knee disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The criteria for reopening the previously denied claim of service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopened Claim

Service connection for a right knee disability was denied by the RO in May 2004 on the basis that the Veteran did not have a diagnosed right knee disability and there was no nexus between the claimed right knee disability and a service-connected left knee disability.  The Veteran was notified of this decision, but he did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.

Rating actions from which an appeal is not timely perfected become final one year following notice of the adverse decision to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO received the instant petition to reopen the claim in August 2007.  

At the time of the last final rating decision, the evidence of record consisted of the Veteran's service treatment records, VA examination reports dated in July 1993 and September 2002, and VA treatment records dated from September 2002 to May 2004.  All of these records were absent complaints of right knee symptoms, history of right knee trauma, or a diagnosed right knee disability.

Since the last final rating decision, the evidence includes VA medical records from July 2007 to March 2010, private medical records from March 2008 to April 2010, VA examination reports dated in October 2007, January 2008 and January 2010; written statements from the Veteran, medical abstracts and articles provided by the Veteran, and a transcript of oral testimony provided in August 2010.

The VA and private medical records and the VA examination reports reflect diagnoses of a current right knee disability, namely degenerative joint disease.  The January 2008 VA examination report also addresses whether a causal relationship exists between the current right knee disability and the service-connected left knee disability.  Also of note is a February 2009 medical abstract provided by the Veteran.  This abstract indicates that abnormal gait mechanics following total knee arthroplasty may predispose an individual to further joint degeneration, particularly in the non-operated knee.  The medical records, VA examination reports, and medical abstract constitute new and material evidence by which to reopen the claim.

The claim of service connection for a right knee disability is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


II. Service Connection

The Veteran asserts that he has developed a right knee disability as a result of an altered gait caused by his service-connected left knee disability.  He has not set forth a theory of direct service connection and has not identified any injury or disease affecting the right knee that occurred during service.  Along these lines, the Veteran's service treatment records do not reference any right knee trauma or problems and his November 1973 separation examination was normal as to the right knee.

The Veteran's VA and private medical records show complaints of right knee problems since 2007, but also reflect his report of right knee problems for some years prior.  The records contain a diagnosis of right knee osteoarthritis, and also reflect a longstanding history of left knee pain and instability with give-way.  

An October 2007 VA joints examination report in the file shows the Veteran was observed to have a right-sided limp.  He was diagnosed with degenerative joint disease of the bilateral knees, but a nexus opinion was not provided.

At a January 2008 VA examination, a VA examiner opined that the right knee disability was not related to the Veteran's service-connected left knee disability.  The opinion and rationale did not address whether the right knee disability was aggravated by the service-connected left knee disability or, reflect any consideration of the Veteran's contention with respect to his altered gait.  

In an April 2010 medical record, Dr. Thompson, the Veteran's private physician, provided an opinion which essentially indicated that the Veteran's right knee osteoarthritis was related to his prior left knee meniscectomy.  In discussing the history of the Veteran's bilateral knee problem, Dr. Thompson also indicated that the Veteran's other physician, Dr. Weems, had previously performed a right knee meniscectomy which was felt to be related to the Veteran's left knee.

The Veteran has submitted a medical abstract of a study which investigated whether abnormal gait patterns following a total knee arthoplasty are related to further deterioration of the lower extremities joints.  The study's authors concluded that abnormal gait mechanics may predispose an individual to further joint degeneration, particularly in their non-operated knee.

At a hearing held before the undersigned in August 2010, the Veteran testified that his right knee problems had begun about four to five years prior.  He denied ever receiving acute trauma to the knee.  He reported a long history of problems with respect to his service-connected left knee, and indicated that he had walked with a limp because of his left knee for the past four or five years.

The record contains two competing medical opinions as to the etiology of the Veteran's right knee disability.  The VA examiner provided a negative opinion on the matter, but that opinion is not particularly persuasive because it fails to address the Veteran's contention that his service-connected left knee disability caused him to put more strain on his right knee and to develop an altered gait, thereby leading to the degeneration of his right knee.  Although Dr. Thompson's positive opinion is not supported with a comprehensive explanation, it does actually address the Veteran's theory of causation, and therefore is of greater probative value.  

In addition, the medical abstract, while not based on the Veteran's specific medical history and clinical presentation (i.e., he has undergone a left knee meniscectomy, but not an arthroplasty), is also generally consistent with the Veteran's competent and credible report of having an altered gait due his chronic left knee problems, to include his previous left knee meniscectomy, and generally supports the Veteran's theory of causation.  

In light of the evidence, reasonable doubt has arisen as to whether the Veteran's right knee problems are secondary to his service-connected left knee disability.  Resolving reasonable doubt in his favor, the Board finds that the Veteran has a right knee disability (characterized as degenerative joint disease) that is as likely as not caused by his service-connected left knee disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection is therefore warranted for degenerative joint 

disease of the right knee on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

ORDER

The Veteran's claim of service connection for a right knee disability is reopened; service connection for degenerative joint disease of the right knee, as a disability secondary to a service-connected left knee disability, is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


